UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q/A x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 ePunk, Inc. (formerly Truesport Alliances & Entertainment, Ltd.) (formerly Sewell Ventures, Inc.) (Exact name of registrant as specified in Charter) Nevada 333-147394 26-1395403 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 34105 Pacific Coast Highway Dana Point, CA 92629 (Address of Principal Executive Offices) (949) 514-6724 (Issuer Telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨ Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.Yes o Nox Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.At June 26, 2012 the registrant had outstanding 31,819,917 shares of common stock, $.0001 par value per share. The registrant’s common stock is listed under the symbol “PUNK.PK”. EXPLANATORY NOTE The sole purpose of this Amendment No. 1 to the registrant’s Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2012 ( the “Form 10-Q”) is to submit Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. Exhibit 101 consists of the Interactive Data Files from the Registrant’s Form 10-Q for the quarterly period ended March 31, 2012. ePunk, Inc. FORM 10-Q TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2012 (Unaudited) and September 30, 2011 1 Consolidated Statements of Operations (Unaudited)for the Three and Six Months Ended March 31, 2012 and the Period From February 25, 2011 (Inception) through March 31, 2011 2 Consolidated Statement of Stockholders’ Deficit (Unaudited) for the Six months ended March 31, 2012 and the Period From February 25, 2011 (Inception) through September 30, 2011 3 Consolidated Statements of Cash Flows (Unaudited) for the Six Months Ended March 31, 2012 and the Period From February 25, 2011 (Inception) through March 31, 2011 4 Notes to the Consolidated Financial Statements (Unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Control and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosure 19 Item 5. Other Information 19 Item 6. Exhibits 19 Signatures 20 Item 1.Financial Statements. ePunk, Inc. Consolidated Balance Sheets March 31, September 30, (Unaudited) ASSETS Current assets: Cash $ $ Accounts receivable (Note B) Inventory Other current assets - Total current assets Property, plant and equipment, net of $2,495 of accumulated depreciation Intangible assets net of $1,934 of amortization Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued liabilities (Note C) $ $ Accrued interest (Note D) Convertible notes payable (Note D) Promissory notes, net of $97,105 discount(Note D) - Total current liabilities Total liabilities Commitments and contingencies Stockholders' deficit (Note E): Common stock, $0.0001 par value; 100,000,000 shares authorized; issued and outstanding 30,008,585 and 30,008,585 at March 31, 2012 and September 30, 2011, respectively. Common stock payable - Additional paid-in capital ) ) Accumulated earnings ) ) Total stockholders' deficit ) ) Total liabilities and stockholder's deficit $ $ The accompanying notes are an integral part of these financial statements 1 ePunk, Inc. Consolidated Statements of Operations (Unaudited) For the Three and Six Months Ended March 31, 2012 and the Period From February 25, 2011 (Inception) through March 31, 2011 Three Months Ended March 31, February 25, 2011 through March 31, 2011 Six Months Ended March 31, February 25, 2011 through March 31, 2011 Net sales $ Cost of sales Gross profit Operating expenses: General and administrative Sales and marketing - - Depreciation and amortization - - Total operating expenses Operating loss ) Non-operating income (expense): Interest expense ) Amortization of beneficial conversion feature ) - ) - Total non-operating income (expense) Loss before income taxes ) Income tax provision (benefit) - Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Weighted average common shares outstanding basic The average shares listed below were not included in the computation of diluted losses per share because to do so would have been antidilutive for the periods presented: Convertible promissory notes - - The accompanying notes are an integral part of these financial statements 2 ePunk, Inc. Consolidated Statement of Stockholder's Deficit For Six Months Ended March 31, 2012 and the Period From February 25, 2011 (Inception) through September 30, 2011 Additional Total Common stock paid-in Accumulated Stockholders' Shares Amount Payable Capital Deficit Deficit Balance, February 25, 2011 - $
